On Remand from the Alabama Supreme Court

COBB, Judge.
On March 2, 1999, James Lorenza King was convicted of first-degree rape and first-degree sodomy, violations of §§ 13A-6-61 and 13A-6-63, Ala.Code 1975, respectively, for offenses he committed in 1982. The trial court sentenced him, as a habitual felony offender, to life imprisonment without parole. This Court, following a remand to the circuit court, see King v. State, 797 So.2d 1187 (Ala.Crim.App.1999), affirmed King’s convictions and sentences, in an unpublished memorandum. King v. State, (CR-98-1555, March 24, 2000*), — So.2d - (Ala.Crim.App.2000) (table).
On March 2, 2001, the Alabama Supreme Court held that the trial court deprived King of his right to counsel when it rejected his efforts, made on the day of trial, to withdraw his waiver of his right to counsel and to reassert his right to counsel. The supreme court reversed this Court’s judgment and remanded the case to this Court for proceedings consistent with its opinion. Ex parte King,1 797 So.2d 1191 (Ala.2001). On the authority of Ex parte King, we reverse the judgment and remand the cause to the circuit court for further proceedings.
REVERSED AND REMANDED.
McMILLAN, P.J., and BASCHAB, SHAW, and WISE, JJ., concur.

 Note from the reporter of decisions: On June 16, 2000, the Court of Criminal Appeals withdrew the memorandum of March 24, 2000, overruled the rehearing application, and affirmed, without opinion.


. King filed his certiorari petition in the Supreme Court under the name "James Lorenzo King.” In the documents filed in this Court, his name is spelled "James Lorenza King.”